Citation Nr: 0425356	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-01 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and R. Y. 

ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk
INTRODUCTION

The veteran served on active duty from March 1953 to December 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  

The issues of service connection for bilateral hearing loss 
and arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied service 
connection for bilateral hearing loss.  

2.  The additional evidence presented since the Board's 
December 1997 decision bears directly and substantially upon 
the specific matter under consideration and must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1997 Board decision, denying service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  New and material evidence to reopen the claim of service 
connection for bilateral hearing loss has been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

In light of the favorable disposition of the new and material 
issue, compliance with the VCAA is moot. 

Legal Criteria 

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

In determining whether to reopen a finally denied claim, the 
Board must determine whether the claimant has presented new 
and material evidence as defined in 38 C.F.R. § 3.156(a).  
"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the December 1997 Board decision.

Accordingly, the Board will evaluate evidence received since 
the December 1997 Board decision in order to determine 
whether such evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim.

Evidence of Record Previously Considered 

In the December 1997 decision, the Board denied service 
connection for bilateral hearing loss on grounds that there 
was no evidence that the post-service hearing loss was due to 
a disease or injury incurred in service.  That decision is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

A summary of the evidence previously considered follows. 

The service medical and personnel records reveal that the 
veteran was a jet engine mechanic and that there was no 
complaint or finding of a hearing problem during service.  

After service, private medical records, dated from July 1985 
to August 1992, reveal no complaint or finding of hearing 
loss. 

On a VA audiological examination in August 1994, the veteran 
related a history of difficulty hearing since 1957.  The 
diagnosis was mixed hearing loss in the right ear and high 
frequency sensorineural hearing loss in the left ear.

In July 1995, the veteran testified that he was exposed to 
excessive noise during service and he described his duties on 
the flight line, which required that he listen for engine 
malfunctions while the aircraft was revving.  He also 
testified that after service he worked in sales and that he 
first starting having hearing problems in 1957 or 1958, when 
he went to a ENT specialist, who told him he would have a 
progressive hearing problem.  

New and Material Evidence

In June 2001, the veteran applied to reopen the claim.  In 
addition to the claim of noise exposure, he advanced a new 
theory, namely, that his hearing loss was due to the adverse 
effects of bismuth subsalicylate, which was prescribed for 
treatment of gouty arthritis during service. 

The additional evidence consists of a copy of a service 
medical record with the notation in June 1956: "To start on 
Bismuth subsalicylate 1.0 cc b.i.w."  Also submitted was an 
extract of an article, describing the side effects of bismuth 
subsalicylate that included hearing loss.  In March 2004, the 
veteran testified that in service bismuth was injected and 
not given orally. 

In determining whether the additional is new and material, 
the weight to be accorded the evidence or credibility is to 
be presumed only for the purpose of determining whether the 
case should be reopened.  In this case, the notation in the 
service medical records along with the extract of an article, 
describing the side effects of bismuth, are relevant and 
probative of the element that was a specified basis for the 
last disallowance, that is, a lack of a link between the 
veteran's hearing loss and service. 

The Board finds that this additional evidence constitutes new 
and material evidence because it bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
service connection for bilateral hearing loss is reopened.

ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened. 


REMAND

On the issue of service connection for bilateral hearing 
loss, the record contains medical evidence of current 
bilateral hearing loss and evidence of both noise exposure 
and treatment with bismuth subsalicylate during service.  The 
record also indicates that the current bilateral hearing loss 
may be associated with either noise exposure or treatment 
with bismuth subsalicylate during service.    

On the issue of service connection for arthritis, the service 
medical records reveal that in August 1953 the veteran 
complained of swelling in both great toes.  The impression 
was probable gouty arthritis.  An X-ray of the feet was 
normal.  After service, in 1986, the veteran complained of 
multiple joint pain.  It was noted that he had arthritis for 
more than 15 years.  The assessment was osteoarthritis and to 
rule out rheumatoid arthritis.  On VA examination in August 
1994, the diagnosis was osteoarthritis.  The record therefore 
contains medical evidence of current arthritis, evidence of 
probable arthritis during service, and information that 
arthritis may be associated with service. 

For these reasons, in accordance with 38 C.F.R. § 3.159(c)(4) 
and under the duty to assist, further evidentiary development 
of the issues is needed before a decision can be made and the 
case is remanded for the following action:  

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159.  In the 
VCAA notification letter:

a.  Notify the veteran that to 
substantiate his claim of service 
connection for bilateral hearing 
loss he should submit medical 
evidence or a medical opinion that 
hearing loss is related to either 
noise exposure or treatment with 
bismuth subsalicylate during 
service.  On the issue of service 
connection for arthritis, the 
evidence needed to substantiate the 
claim is medical evidence or a 
medical opinion that his current 
arthritis is related to swelling of 
the toes during service. 

b.  Notify the veteran that if he 
has evidence to substantiate his 
claims, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical care, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, such as the 
Social Security Administration, VA 
will obtain any such records he 
identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims.  

2.  Schedule the veteran for a VA 
examination to include an audiology 
examination to determine the etiology of 
the veteran's hearing loss.  The 
veteran's file must be made available for 
the examiner for review.  The examiner is 
asked to express an opinion, based on 
sound medical principles, on whether the 
veteran's hearing loss, first documented 
in 1994, is related to noise exposure 
during service and whether there is any 
medical or scientific study to support a 
finding that bismuth subsalicylate in the 
dose of 1 cc., twice a week, for an 
unspecified period, but not exceeding six 
months, either injected or orally, causes 
permanent hearing loss.  

3.  Schedule the veteran for a VA 
examination by a rhematologist to 
determine the etiology of the veteran's 
arthritis.  The veteran's file must be 
made available for the examiner for 
review.  The examiner is asked to express 
an opinion, based on sound medical 
principles, on whether the veteran's 
current arthritis is related to the 
complaint of swelling of the toes during 
service and on the clinical significance, 
if any, of treatment with bismuth 
subsalicylate, either injected or orally. 

4.  Following the completion of the 
requested development, the RO should 
adjudicate the issues.  If any benefit 
sought on appeal remains denied, the 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



